DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/02/20, 07/13/20, and 02/08/21 are being considered by the examiner.
Response to Amendment
This office action is in response to amendment filed on 06/02/20.  Regarding the amendment, claims 1-11 are present for examination.
The amended specification is accepted and recorded in file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata et al. (JP 55053157 A) in view of Fargo et al. (US 2012/0007465 A1).
Regarding claim 1, Katsumata teaches a stator manufacturing method comprising: 
a step of forming a stator core (6, fig 2) by stacking a plurality of electrical steel sheets (4, fig 1); 
a step of mounting a coil (9) in slots (5) of the stator core (6); and 
a step of forming a skew (fig 5) having an incline shape such that the plurality of electrical steel sheets (4) structuring the stator core (6) are gradually displaced from each other in a circumferential direction, by pressing, after the coil (9) is mounted in the slots (5) of the stator core (6), a skew-forming mechanism portion (8) provided on an outer circumferential surface or an inner circumferential surface of the stator core (6) with a skew-forming jig (12, fig 4), wherein one of the skew-forming mechanism portion (8) and the skew-forming jig (12) has a shape to correspond to the shape of the skew.  However, Katsumata does not teach the skew having a bent shape or a curved shape.
Fargo teaches an electric machine having multidirectional skew wherein the skew in the stator core having a bent shape (fig 3) or a curved shape (fig 4) to minimize the axial forces and decrease the pulsation and torque reductions in the machine (para [0003]).

Regarding claim 2, Katsumata in view of Fargo teaches the claimed invention as set for in claim 1, Katsumata further teaches the step of forming the skew is a step of forming the skew that changes smoothly when viewed in a radial direction of the stator core (6, fig 5).
Regarding claim 3, Katsumata in view of Fargo teaches the claimed invention as set for in claim 1, except for the added limitation of the step of forming the skew is a step of forming the skew having a V-shape, a W-shape, an N-shape, or a U-shape when viewed in a radial direction of the stator core, and the one of the skew-forming mechanism portion and the skew-forming jig has a V-shape, a W-shape, an N-shape, or a U-shape to correspond to the shape of the skew.
Fargo further teaches an electric machine having multidirectional skew with a step of forming the skew is a step of forming the skew having a V-shape (fig 3) when viewed in a radial direction of the stator core (12).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Katsumata in view of Fargo’s skew having the step of forming the skew is a step of forming the skew having a V-shape, a W-shape, an N-shape, or a U-shape when viewed in a radial direction of the 
Regarding claim 4, Katsumata in view of Fargo teaches the claimed invention as set for in claim 1, Katsumata further teaches the skew-forming mechanism portion (14, fig 6) provided on the outer circumferential surface or the inner circumferential surface of the stator core (6) includes a protrusion portion or a groove portion formed to extend along an axial direction, the skew-forming jig (12’, fig 8) has the shape corresponding to the shape of the skew to press the protrusion portion (14) or the groove portion along the circumferential direction, and the step of forming the skew is a step of forming the skew having the shape by pressing the skew-forming mechanism portion (14), including the protrusion portion or the groove portion, along the circumferential direction with the skew- forming jig (12’) having the shape corresponding to the shape of the skew so that the plurality of electrical steel sheets (4) structuring the stator core (16) are gradually displaced from each other in the circumferential direction (fig 7).
Regarding claim 5, Katsumata in view of Fargo teaches the claimed invention as set for in claim 4, Katsumata further teaches the skew-forming jig (fig 9) includes a first skew-forming jig (19a) and a second skew- forming jig (19b), the first skew-forming jig (19a) having a bent shape (18a) or a curved shape that projects in the circumferential direction to correspond to the shape of the skew, the second skew-forming jig (19b) having a bent shape (18b) or a curved shape that is recessed in the circumferential direction to correspond to the shape of the skew, and the step of forming the skew is a 
Regarding claim 6, Katsumata in view of Fargo teaches the claimed invention as set for in claim 1, Katsumata further teaches the skew-forming mechanism portion (8) provided on the outer circumferential surface or the inner circumferential surface of the stator core (6, fig 5) includes a hole portion or a groove portion that has a bent shape or a curved shape corresponding to the shape of the skew, the skew-forming jig (12, fig 4) has a linear, rod-like shape (11) to be inserted in the hole portion or the groove portion (8), and the step of forming the skew is a step of forming the skew having the bent shape (8) or the curved shape by inserting the skew-forming jig (12) having the linear, rod-like shape (11) into the skew-forming mechanism portion (8), including the hole portion or the groove portion, along an axial direction so that the plurality of electrical steel sheets (4) structuring the stator core (6) are gradually displaced from each other in the circumferential direction.
Regarding claim 7, Katsumata in view of Fargo teaches the claimed invention as set for in claim 1, Katsumata further teaches a plurality of the skew-forming mechanism portions (8, fig 5) are provided, a plurality of the skew-forming jigs (12, fig 4) are provided to correspond to the plurality of the skew-forming mechanism portions (8), and 
Regarding claim 8, Katsumata in view of Fargo teaches the claimed invention as set for in claim 1, Katsumata further teaches the step of forming the stator core (6) is a step of forming the slots (5) in a linear shape (fig 2) by stacking the plurality of electrical steel sheets (4), and the step of forming the skew is a step of forming the skew having the bent shape or the curved shape to the slots (5, fig 5).
Regarding claim 9, Katsumata in view of Fargo teaches the claimed invention as set for in claim 8, Katsumata further teaches the step of forming the skew includes a step of forming slot-held portions (5) of the coil (9) that have a linear shape and that are held in the slots (5) that is linear (fig 3) before formation of the skew, into a shape corresponding to a shape of the slots that are deformed into a bent shape or a curved shape after formation of the skew (fig 5).
Regarding claim 10, Katsumata in view of Fargo teaches the claimed invention as set for in claim 8, Katsumata further teaches the step of forming the stator core (6) is a step of forming the skew-forming mechanism portion (8) in a linear shape (fig 2) by stacking the plurality of electrical steel sheets (4), and the step of forming the skew includes a step of forming the skew-forming mechanism portion (8) that is linear before 
Regarding claim 11, Katsumata teaches a stator comprising: 
a stator core (6, fig 2) including a stack of a plurality of electrical steel sheets (4, fig 1); and 
a coil (9) mounted in slots (5) of the stator core (6, fig 3), wherein 
the slots (5) formed in the stator core (6) have a skew shape (fig 5) such that the plurality of electrical steel sheets (4) are displaced from each other in a circumferential direction, and 
          an outer circumferential surface or an inner circumferential surface of the stator core (6) is provided with a skew-forming mechanism portion (8) corresponding to the skew shape before the plurality of electrical steel sheets (4) are displaced from each other in the circumferential direction (fig 3), the skew-forming mechanism portion (8) having a linear shape along an axial direction (fig 3) after the plurality of electrical steel sheets (4) are displaced from each other in the circumferential direction (fig 5).  However, Katsumata does not teach the skew having a bent shape or a curved shape.
          Fargo teaches an electric machine having multidirectional skew wherein the skew in the stator core having a bent shape (fig 3) or a curved shape (fig 4) to minimize the axial forces and decrease the pulsation and torque reductions in the machine (para [0003]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Katsumata’s skew having a bent shape or a curved shape as taught by Fargo.  Doing so would minimize the axial forces .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huber (US 9,941,764 B2) teaches an electric machine with a stator and a rotor, comprising a plate stack with a plurality of superposed plates with windings which can be energized. Disposed at least one end of the plate stack is an insulating plate. Furthermore, insulating strips are provided on the plate stack, between adjacent windings, which are supported on radially protruding shoulders on the insulating plate.
Sigumoto et al. (US 20110133580 A1) teaches a rotating electrical machine includes: a stator that includes a cylindrical stator core and a stator winding wire wound around the stator core; and a rotor disposed facing the stator via a gap; wherein at least one cooling medium path extending in a direction of a central axis of the stator core is provided in the stator; and the cooling medium path is inclined relative to the central axis of the stator core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834